In a proceeding to discipline respondent, an attorney, for professional misconduct, the Justice designated by this court to hear and report on the issues has filed his report in which he finds that the charges have been sustained both by the proof and by the respondent's own admissions. The charges against respondent arise from his commingling of personal funds with escrow funds held by him for two clients. Motion by petitioner to confirm the Justice’s report granted, and report confirmed. Respondent is suspended from the practice of law for one year, effective November 1, 1965. Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.